ORDER

PER CURIAM.
Stafford Dilworth (“employee”), an airport police officer, appeals from the decision of the Circuit Court of the City of St. Louis, upholding the civil service commission’s (“commission”) decision affirming the dismissal of an employee for failing a random drug test. Employee contends commission erred in affirming the dismissal of employee because the City of St. Louis (“city”) failed to follow established testing procedures and because commission considered evidence outside the record.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).